Citation Nr: 1611796	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  06-30 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder and depression.  

2.  Entitlement to a compensable rating for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and N.K.




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005, March 2009, and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The record indicates that the Veteran has been diagnosed with depressive disorder not otherwise specified.  Claims for service connection for one psychiatric disability encompass claims based on all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim as to this matter is most appropriately characterized as a claim for service connection for a psychiatric disability.

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's left ear hearing loss has been manifested by hearing impairment corresponding to no higher than an auditory acuity of Level IV.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated in May 2005, March 2006, and January 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations and adequate opinions with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting a decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

The Veteran's service-connected left ear hearing loss disability is currently rated 0 percent under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  He contends that his left ear hearing loss disability is more severe than rated.

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Hearing tests will be conducted without hearing aids, and the results of testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85, Tables VI, VII (2015).  Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2015).  When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral for hearing impairment from Table VI or Table VIa, whichever is higher.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2015).

An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are made.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

If, as in this case, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I, subject to the regulations providing special consideration for paired organs and extremities.  38 C.F.R. §§ 3.383, 4.85(f) (2015).  However, additional compensation is not available to the Veteran based on a combination of a service-connected and non-service-connected disability, because the Veteran's service-connected hearing impairment is not manifested to a degree of 10 percent or greater.  38 C.F.R. § 3.383 (2015).

A September 2005 VA audiological examination report shows that on audiological evaluation, pure tone thresholds, in decibels for the left ear were:


HERTZ

1000
2000
3000
4000
LEFT
25
45
70
75

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and the Veteran was diagnosed with severe high frequency sensorineural hearing loss.  The pure tone average for the left ear was 53.75. 

An October 2005 private treatment report shows that on audiological evaluation, pure tone thresholds, in decibels, were:


HERTZ

1000
2000
3000
4000
LEFT
30
60
75
80

Word discrimination was noted to be 92 percent in both ears but there is no indication that the testing was performed pursuant to Maryland CNC.  The pure tone average for the left ear was 61.25. 

A January 2015 VA audiological examination report showed that the Veteran's pure tone thresholds, in decibels were:


HERTZ

1000
2000
3000
4000
LEFT
35
55
75
85

Word discrimination was noted to be 80 percent for the left ear pursuant to Maryland CNC wordlist.  The puretone average for the left ear was 62.5.  The examiner did note that the Veteran reported having difficulty hearing and distinguishing communication if there was any background noise present in the room.  

Since his right ear is not service-connected, a Roman numeral I is used for that ear in Table VII. 38 C.F.R. § 4.85(f) (2015).  Applying those results to Table VII, a 0 percent rating is assigned.

Applying the method for rating hearing loss to the results of the Veteran's audiology evaluation, the January 2015 audiometric evaluation reveals Level I hearing acuity in the right ear, and Level IV hearing acuity in the left ear using Table VI.  Application of those findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

None of the audiology examinations demonstrate an exceptional pattern of hearing loss that would warrant application of the alternate system of rating.  38 C.F.R. § 4.86 (2015).

The Board finds that the preponderance of the evidence is against the assignment a compensable rating for bilateral hearing loss.  The September 2005, October 2005, and January 2015 audiological examinations show that while the Veteran has left ear hearing loss, his disability does not warrant a compensable rating when the audiological examination results are applied to VA regulations.

The Board has also considered the statements made by the Veteran in which he asserted that his hearing loss disability has increased in severity.  A Veteran is competent to describe symptoms of which he has first-hand knowledge.  Charles v. Principi, 16 Vet. App. 370 (2002); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran, as a layperson, is competent to describe.  Therefore, his statements carry probative value.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104(c) (West 2014).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his left ear hearing loss, and finds his statements that his hearing impairment has worsened over the years to be credible.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

Therefore, the Board finds that the preponderance of the evidence is against a compensable rating for a left ear hearing loss disability.

In exceptional cases where the schedular rating is inadequate, VA regulations provide that the Under Secretary for Benefits or the Director, Compensation and Pension Service, may approve an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242 (2008).  A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In determining whether an extra-schedular rating is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the schedular rating for service-connected left ear hearing loss is inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability ratings assigned.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology for these specific disabilities and the criteria for higher alternative ratings have been discussed.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  The Veteran has reported a difficulty hearing in noise atmospheres due to left ear hearing loss.  The Board finds nothing exceptional or unusual about the Veteran's left ear hearing loss because the rating criteria reasonably describe his disability level and symptomatology.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence also does not show frequent hospitalization or marked interference with employment.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014).  In this case, the Board finds that the preponderance of the evidence is against the claim of entitlement of an increased rating in excess of 0 percent for left ear hearing loss.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a compensable rating for left ear hearing loss is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  In October 2015, the Board remanded the claim for entitlement to service connection for a psychiatric disability.  However, a review of the electronic claims file shows that the RO has not yet acted upon the remanded directives.  Therefore, once again, the Board remands this matter.

At a March 2011 VA examination, the examiner opined that the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder.  However, the Veteran was diagnosed with depressive disorder.  The examiner did not opine whether it was as likely as not that depressive disorder was incurred in or aggravated by active service.  

At the July 2014 Travel Board hearing, the Veteran asserted that his diagnosed psychiatric disability was caused or aggravated by service-connected hip disabilities due to pain and difficulties he experienced with activities of daily living.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Service connection can be granted not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303(2007).  The Board finds that the Veteran must be provided a VA examination to address the claim for service connection for a psychiatric disability, to include as due to or aggravated by service-connected hip disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any diagnosed psychiatric disabilities.  The examiner must review the claims file and must note that review in the report.  The examiner should provide the complete rationale for the opinions expressed, and reconcile it with all pertinent evidence of record.  The examiner should provide the following opinions:

(a) The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV and should specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b) For each diagnosed psychiatric disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed psychiatric disability was caused by or is related to service.

(c) The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disability was caused by service-connected hip disabilities. 

(d) The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected hip disabilities.  

2.  Then, readjudicate the claim.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


